PER CURIAM.
Since the parties agree that the hearing below was intended to be limited to the issue of entitlement to attorney’s fees, we reverse and remand with direction to the trial court to revisit the issue of entitlement based upon this understanding of the hearing below. The trial court is, of course, free to hold any additional hearings that it may deem necessary to determine entitlement. If the court finds entitlement then it should conduct an evidentiary hearing on the reasonable amount of fees.
GUNTHER, FARMER and STEVENSON, JJ., concur.